Citation Nr: 1205399	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  06-20 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from December 1955 to November 1957.  He died in March 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which denied entitlement to the benefit sought on appeal.  

Review of the record reveals that the appellant has requested and subsequently cancelled or failed to appear for at least three scheduled hearings before a Decision Review Officer at the local RO.  See letters sent to the appellant dated February, September, and November 2006.  In December 2006, on the day of the most recently scheduled hearing, the appellant's representative requested that the local hearing be cancelled.  The December 2006 statement is accepted as a request to withdraw the appellant's request for a local hearing, as neither the appellant nor her representative have requested a new hearing or provided good cause as to why another hearing should be scheduled.  The Board, then, finds that all due process has been satisfied with respect to the appellant's right to a hearing.  

In May 2009, the Board remanded this appeal in order for additional evidentiary development to be conducted.  It appears that the RO attempted to substantially comply with the Board's previous remand directives and, thus, the appeal has been returned to the Board for adjudication.  



FINDING OF FACT

The competent, credible, and probative evidence of record reflects that the Veteran's service-connected posttraumatic stress disorder (PTSD) contributed substantially or materially to the cause of his death from sepsis.  


CONCLUSION OF LAW

A disability incurred or aggravated by the Veteran's active military service substantially or materially contributed to the cause of his death.  38 U.S.C.A. § 1131, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303, 3.312 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  As will be discussed in detail below, the Board finds that service connection for cause of the Veteran's death is warranted.  Therefore, a full discussion of whether VA met these duties is not needed as no prejudice can flow to the appellant from any notice or assistance error based upon the full grant of the benefit sought.  


Legal Criteria and Analysis

The appellant seeks dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1310 based upon service connection for cause of her husband's death.  

Service connection for cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal (primary) cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

The Veteran died in March 2005.  At the time of his death, service connection was established for PTSD and lumbosacral strain, and the Veteran was also receiving a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  See March 2005 rating decision.  

According to the official certificate of death, the Veteran died of sepsis due to bilateral pneumonia.  The appellant has asserted that the Veteran died prematurely due to a heart condition caused by "heavy medication" that he used to treat his service-connected chronic low back disability and PTSD.  See January 2006 notice of disagreement and April 2009 informal hearing presentation.  

In May 2009, the Board requested that a VA physician review the claims file and provide a medical opinion as to whether the Veteran's death was a result of any disease or injury incurred or aggravated by service and whether the Veteran's death was due to or the result of his service-connected lumbar spine and PTSD disabilities, to include any medications he took to treat those disabilities.  

In February 2010, a VA physician reviewed the record and opined that the Veteran's death was not caused by or related to his service-connected lumbosacral strain and/or any medication to treat this disability.  In making this determination, the VA physician noted that the Veteran was admitted to the San Juan VA Hospital on March 15, 2005 due to sepsis and nosocomial pneumonia, as well as suspected cellulitis and dehydration.  The physician also noted that the possible causes of death that were determined by the doctors at the time of the Veteran's death were septic shock, arrythmia, or myocardial infarction.  The VA physician stated that the reasons for the Veteran's admission and possible causes of death were unrelated to his service-connected lumbosacral strain.  

However, a VA psychiatrist reviewed the claims file in February 2010 and determined that it is at least as likely as not that the Veteran's death was caused by or the result of his PTSD.  In making this determination, the VA psychiatrist noted that an October 2003 treatment record reflects that the Veteran's ejection fraction was 20 percent, which means that the Veteran had congestive heart failure most probably caused by long-standing hypertension, coronary artery disease, alcohol intake, and cigarette smoking.  In this regard, the VA psychiatrist noted that it is a well known fact that patients with PTSD drink alcohol in an attempt to self-medicate anxiety and/or depressive symptoms.  The VA psychiatrist also noted that the evidence shows the Veteran has a strong family history of coronary artery disease (CAD) and sudden death due to CAD which, in addition to suffering from an anxiety condition contributing to these cardiac events, increased his risk further.  In this context, the VA psychiatrist further noted that it is a well known fact that the risk of death from sepsis may be as high as 60 percent for patients with underlying medical problems.  Accordingly, the VA psychiatrist opined that the Veteran's underlying medical problems, including CAD, congestive heart failure and cognitive impairment or dementia, were caused by and exacerbated by his PTSD, which increased his risk for death from a nosocomial (hospital acquire) pneumonia and subsequent severe sepsis.  

In evaluating this claim, the Board finds that the February 2010 medical opinion provided by the VA psychiatrist is competent, credible, and probative evidence in support of the appellant's claim, as it shows that the Veteran's service-connected PTSD had a material influence in the development and progression of the disabilities which increased his risk for death.  See Lathan, supra.  The Board notes that the VA psychiatrist reviewed the claims file prior to rendering her opinion and provided a rationale in support of her conclusion, which is supported by the other evidence of record.  In this context, the Board notes that the preponderance of the evidence shows that the Veteran has a long-standing history of hypertension and alcohol abuse.  The Board also finds highly probative that there is evidence showing that, after the Veteran's psychiatric condition worsened, he started using alcohol instead of medication.  See May 1991 psychiatric evaluation; see also psychiatric evaluation reports dated July 1978, November 1979, and March 1981; March 1998 VA examination report; Social Security Administration records dated in 1990.  In evaluating the ultimate merit of this claim, the Board also notes that there is no other medical evidence or opinion of record which contradicts the findings of the VA psychiatrist.  

Therefore, based on the foregoing, the Board concludes that service connection for cause of the Veteran's death is warranted, as there is competent, credible, and probative evidence of record showing that his service-connected PTSD contributed substantially or materially to his death.  38 C.F.R. § 3.312.  Accordingly, the appellant's claim is granted.  


ORDER

Entitlement to service connection for cause of the Veteran's death is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


